Title: List of Houses at Mount Vernon, 13 March 1799
From: Washington, George
To: 



Mount Vernon 13 March 1799

List of Houses at Mount Vernon as taken by Mr Dulan (one of the Assessors) the 9th instant on the Premises.


 Dwelling House 96 feet by 32, of Wood; 2 Stories high

No. of Windows
No. of Paynes in each
Total


6
18
108


6
12
72


3
12
36


8
15
120


1
62
62


2
16
32


6
18
108


9
12
108


1
10
10


2
18
36


3
12
36




Kitchen
 40 by 20
Measured since Mr Dulan took the account


Servants Hall
 40  20



Gardeners house
 26  16



Store house
 26  16



Smoke house
 16  16
This building is added to the Assessors Report


Wash house
 20  16



Coach house
 20  16



Stable
 84  36



Salt house
 16  16



Spinning house
 38  18



Negro Quarters

in


Green house
170  18
one


Ice house within Arch
 12 by 12




Go: Washington

